Per Curiam.

Pursuant to section 115 of the Negotiable Instruments Law every person negotiating an instrument by delivery or by a qualified indorsement warrants that all parties had capacity to contract. Consequently, when defendant negotiated the note in question to plaintiff, indorsed without recourse, for value, and before maturity, it was liable to the plaintiff on the note and its defense that one of the makers was without capacity to contract because of infancy does not avail it. Plaintiff was entitled to summary judgment and the denial of its application therefor was in error.
The order should be reversed, with $10 costs, and plaintiff’s motion for summary judgment granted.
Hecht, Aurelio and Tilzer, JJ., concur.
Order reversed, etc.